     Case 3:19-cv-00926-SMY Document 1 Filed 08/22/19 Page 1 of 4 Page ID #1




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

FREDDIE REYNOLDS,

        Plaintiff,

v.                                                     No.:       3:19-cv-926

WIESE USA INC. and                                     St. Clair County (IL) No. 2019-L-516
ROBERT MCGUIRE,

        Defendants.

                                 NOTICE OF REMOVAL

        COME NOW defendant Wiese USA,Inc. and defendant Robert McGuire, by and

through their undersigned attorneys, pursuant to 28 U.S.C. § 1441 and § 1446, and file

their Notice of Removal of the above-entitled action in the United States District Court

for the Southern District of Illinois, and for grounds hereof, respectfully state:

        1.     The above-captioned action, now pending in the Circuit Court for the

Twentieth Judicial Circuit, St. Clair County, Illinois, is a civil action by plaintiff Freddie

Reynolds.

        2.     The present action is a civil action of which this Court has diversity

jurisdiction pursuant to 28 U.S.C. § 1332, and the action may be removed to this Court

pursuant to the provisions of 28 U.S.C.§ 1441 and § 1446.




                                                        Freddie Reynolds vs. Wiese USA Inc., et al.
                                                                             Case No.: 3:19-cv-926
                                                                                       Page 1 of 4
   Case 3:19-cv-00926-SMY Document 1 Filed 08/22/19 Page 2 of 4 Page ID #2




       3.     Plaintiff Freddie Reynolds, as the Special Administrator of the Estate of

Sammie Reynolds, has brought the above-captioned action against the defendants in her

representative capacity.

      4.      Decedent Sammie Reynolds was a citizen of the State of Illinois.

       5.     Defendant Wiese USA Inc. is a corporation organized and existing under

the laws of the State of Missouri, and has its principal place of business in the State of

Missouri, and thus is a citizen of the State of Missouri.

      6.      Robert McGuire is a citizen of the State of Missouri.

       7.     Therefore, there is complete diversity of citizenship between plaintiff and

defendants.

       8.     Defendants reasonably believe that the damages sought by plaintiff are in

excess of Seventy-Five Thousand Dollars ($75,000.00) and, therefore, the matter and

amount in controversy in said action, exclusive of interest and costs, exceeds the sum or

value of Seventy Five Thousand Dollars ($75,000.00).

      9.      With regard to the issue of the amount in controversy, defendants direct the

Court to the following facts: (1) The Complaint reflects that plaintiff is seeking in excess

of $50,000;(2) This is a wrongful death action; and (3)Plaintiff seeks damages for "funeral

and other expenses" and for the loss of decedent's "services, companionship, comfort,

society, counsel and support."



                                                       Freddie Reynolds vs. Wiese USA Inc., et al.
                                                                            Case No.: 3:19-cv-926
                                                                                      Page 2 of 4
   Case 3:19-cv-00926-SMY Document 1 Filed 08/22/19 Page 3 of 4 Page ID #3




       10.     Defendant Wiese USA Inc. was served with plaintiff's Complaint on

August 5, 2019, and defendant Robert McGuire was served on August 2, 2019.

       11.     Therefore, defendant's Notice of Removal is timely and in accordance with

the requirements of 28 U.S.C.§ 1446(b), as defendants have filed their Notice of Removal

within thirty (30) days of service.

       12.     This matter is not an action described in 28 U.S.C.§ 1445.

       13.     Venue is proper in the United States District Court for the Southern District

of Illinois.

        14.    Copies of all pleadings filed in this matter thus far in St. Clair County are

attached hereto as Exhibit 1.

        WHEREFORE, defendant Wiese USA Inc. and defendant Robert McGuire

respectfully request that this Court accept jurisdiction of said action and for such other

and further relief as the Court deems appropriate.




                                          /s/ Denise Baker-Seal
                                          Denise Baker-Seal, #6255589
                                          BROWN & JAMES,P.C.
                                          Attorneys for Defendants
                                          Richland Plaza I, 525 W. Main St., Ste. 200
                                          Belleville, Illinois 62220-1547
                                          618/235-5590; 618/235-5591 (Fax)
                                          dseal@bjpc.com; dowens@bjpc.com

                                                       Freddie Reynolds vs. Wiese USA Inc., et al.
                                                                            Case No.: 3:19-cv-926
                                                                                      Page 3 of 4
   Case 3:19-cv-00926-SMY Document 1 Filed 08/22/19 Page 4 of 4 Page ID #4




                               AFFIDAVIT OF SERVICE

      I, the undersigned, on the 22nd day of August, 2019, electronically filed this
document with the United States District Court, Southern District of Illinois, which will
send electronic notification to each of the following:

Mr. Shaun M.Falvey
Goldblatt & Singer, P.C.
8182 Maryland Avenue,Suite 801
St. Louis, MO 63105
sfalvey@stlinjurylaw.com

       Under penalties of perjury as provided by law,I certify that the statements in this
affidavit are true.

                                         /s/ Denise Baker-Seal
21340290.1




                                                     Freddie Reynolds vs. Wiese USA Inc., et al.
                                                                          Case No.: 3:19-cv-926
                                                                                    Page 4 of 4
